 



Exhibit 10.10
(PIONEER LOGO) [h33206h3320602.gif]
November 14, 2005
Mr. Kent R. Stephenson
V. P. & General Counsel
Pioneer Americas LLC
700 Louisiana St. Suite 4300
Houston, Texas 77002
Dear Kent,
This Notice Letter confirms the terms of your termination of employment with
Pioneer Americas LLC. As we have agreed, your resignation will be effective on
January 31, 2006, unless you choose to select an earlier effective date. You
will continue to serve in your current role of Vice President and General
Counsel until the applicable effective date or, if earlier, on the date a
replacement General Counsel is named.
Upon the completion of your active employment, you have agreed to make yourself
available as a consultant to the Company for a six-month period. You will
continue to be paid at your current salary level as compensation for your
consulting services. Following the earlier of the end of such six-month period
and the date upon which you are no longer available to provide consulting
services to the Company, you will receive one year of severance pay at your
current salary.
Payment for consulting services and severance pay will be paid in our normal
payroll cycle. During the period during which you serve as a consultant and
during your severance period, you will be eligible to participate in all Pioneer
employee benefits except Long Term Disability, 401(k) Program, and the Defined
Contribution Pension Plan. Participation in the Pioneer medical benefit plan
during your both such periods will count toward your 36 months of eligible COBRA
coverage. Other than as set forth herein, all other rights and benefits under
Pioneer’s employee benefit plans and policies will apply as established by such
plans and policies.
Since you will not be an active employee when the 2005 Shared Earnings Plan is
scheduled to be paid, you will not be eligible for a bonus payment under that
Plan. In lieu of your eligibility for a 2005 Shared Earnings Plan payment, you
will be paid a lump sum Enhanced Severance Payment in April 2006. If you
continue your employment until January 31, 2006, this payment will be in the
amount of the Shared Earnings Plan payment you would have received if you had
been an active employee when the 2005 payment is made. If your resignation is
effective prior to January 31, 2006, the Enhanced Severance Payment will be the
above-described amount multiplied by the fraction of the number of weeks of your
active employment during 2005 over 52.

 



--------------------------------------------------------------------------------



 



Mr. Kent R. Stephenson
November 14, 2005
Page 2
Between now and the effective date of your resignation, you may actively seek
other employment and will be given reasonable time away from work for this
activity.
In consideration of the above payments and benefits, you agree to continue your
work for Pioneer in a professional and conscientious manner. You will continue
the confidentiality required in your work as General Counsel and prior to the
termination of your active employment you will assist in the transition to your
successor. You will not divulge any proprietary Pioneer information to
non-Pioneer employees and you will respond to reasonable requests from Pioneer
for assistance or information. Failure to comply with this paragraph will void
this Notice Letter.
In consideration of your agreements in this Notice Letter, Pioneer hereby
releases and forever discharges you from any and all damages, losses, causes of
action, expenses, demands, liabilities and claims with respect to all matters
relating to or arising from your employment or from your services as a
consultant to Pioneer, including, without limitation, any and all of your
actions or inactions done while employed by the Company or its predecessors,
subsidiaries, or affiliates or when such consulting services are provided;
provided, however, such release and discharge shall not apply to any willful
conduct which results in a fraud upon the Company, misappropriation of funds or
other property of the Company, or criminal conduct which was demonstrably
injurious to the property or business of the Company. If at any time after the
effective date of your resignation, you are made a party to, or are threatened
to be made a party in, any civil, criminal or administrative action, suit or
proceeding by reason of the fact that you are or were a director, officer,
employee or agent of the Company, or of any other corporation or any
partnership, joint venture, trust or other enterprise for which you served as
such at the request of the Company, then you shall be indemnified by the
Company, to the fullest extent permitted under applicable law, against expenses
actually and reasonably incurred by you or imposed on you in connection with, or
resulting from, any appeal therein if you acted in good faith and in a manner
you reasonably believed to be in or not opposed to the best interest of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe your conduct was unlawful, except with respect to
matters as to which it is adjudged that you are liable to the Company or to such
other corporation, partnership, joint venture, trust or other enterprise for
gross negligence or willful misconduct in the performance of your duties. As
used herein, the term “expenses” shall include all obligations actually and
reasonably incurred by you for the payment of money, including, without
limitation, attorney’s fees, judgments, awards, fines, penalties and amounts
paid in satisfaction of a judgment or in settlement of any such action, suit or
proceeding, except amounts paid to the Company or such other corporation,
partnership, joint venture, trust or other enterprise by you. The foregoing
indemnification provisions shall be in addition to any other rights to
indemnification to which you may be entitled.

 



--------------------------------------------------------------------------------



 



Mr. Kent R. Stephenson
November 14, 2005
Page 3

            Sincerely,
      /s/ Jerry Bradley       Jerry Bradley      Vice President Human Resources 
   

Agreed to,

      /s/ Kent R. Stephenson   Kent R. Stephenson
Date:
   
 
   

 